Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Previously cancelled claims 6-10 and 12 are missing from the claim set provided. A complete set of claims including cancelled claims is required. Despite being absent from the most recent set of claims, claims 6-10 and 12 are considered cancelled for the purposes of examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 16-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura (JP2012122972A, Machine translation provided for reference).
Regarding claim 13, Okumura teaches a method, comprising: 
providing a semiconductor device (1) with a set of leads (11); 


Regarding claim 16, Okumura teaches the method of Claim 13, wherein the leads are attached with solder balls (see [0045]).

Regarding claim 17, Okumura teaches the method of Claim 13, further comprising aligning the leads with the corresponding sockets of the contactor pin block (alignment with 1 shown in Fig 6 ).

Regarding claim 18, Okumura teaches the method of Claim 17, further comprising contacting the leads with the corresponding test pins (contact of 11 and 415 shown in Fig 6).

Regarding claim 19, Okumura teaches the method of Claim 18, further comprising initiating a testing process associated with the leads opposite the pin-filled sockets (see [0039-0042] tested by a tester).

Regarding claim 20, Okumura teaches the method of Claim 14, further comprising aligning the leads with the corresponding sockets of the contactor pin block (Shown in Fig 6).

Regarding claim 21, Okumura teaches the method of Claim 20, further comprising contacting the leads with the corresponding test pins (contact of 11 and 415 shown in Fig 6).



Regarding claims 23 and 24, Okumura teaches the method of Claims 13 and 17, further comprising blocking the leads opposite the dummy plug-filled sockets from accessing the testing process (see [0039-0042] dummy pins are not connected to the tester).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Warner (2003/0062541).
Regarding claim 1, Okumura teaches a method (Figs 1-6 and [0008]), comprising: 
providing a semiconductor device (1) including a circuitry in a package (Figs 3 and 4 and [0047]), the package having leads (11 and 17), a first subset of leads (those connected to 416 shown in Fig 6), a second subset of the leads (connected to 415 in Fig 6) having electrical connections to the circuitry (connection to circuitry in Fig 3); 
providing a contactor pin block (41, Fig 6) having sockets corresponding to the leads (412 and 413 for holding pins 415 and 416), a first subset the sockets corresponding to the first subset of the 
inserting dummy plugs (415) into the first subset of the sockets (shown in Fig 6 and [0039-0041).
Okumura does not explicitly teach wherein the first subset of the leads being electrically disconnected from the circuitry.
Warner however teaches a similar semiconductor device (Fig 5) including wherein a first subset of the leads (330) being disconnected from the circuitry (dummy contacts see [0057]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Okumura to include the disconnected leads of Warner in order to improve the thermal properties of the package, thereby increasing the durability of the final product. 

Regarding claim 4, Okumura in view of Warner teaches the method of Claim 1, and Okumura further teaches wherein the first subset of the leads are attached with solder balls (see [0045]).

Regarding claim 5, Okumura in view of Warner teaches the method of Claim 1, further comprising: 
aligning the leads with the corresponding sockets of the contactor pin block (shown in Fig 5); 
contacting the first subset of the leads with the corresponding test pins (shown in Fig 6); and 
initiating a testing process associated with the first subset of the leads while blocking the second subset of the leads from accessing the testing process (see [0039-0042] tested by a tester while dummy pins are not connected to the tester).

Regarding claim 11, Okumura teaches a contactor pin block (Fig 5, 41), comprising: 

Okumura does not explicitly teach wherein the second subset of the leads being electrically disconnected from the circuitry.
Warner however teaches a similar semiconductor device (Fig 5) including wherein a first subset of the leads (330) being disconnected from the circuitry (dummy contacts see [0057]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the device of Okumura to include the disconnected leads of Warner in order to improve the thermal properties of the package, thereby increasing the durability of the final product. 

Claims 2, 3, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Warner in view of Montaque (2017/0219631).
Regarding claims 2 and 14, Okumura in view of Warner teaches the method of claims 1 and 13 but does not explicitly teach, further comprising: placing a transparent mask over the contactor pin block, the mask having marks highlighting the positions of the first subset of the sockets corresponding to the first subset of the leads.

It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Okumura in view of Warner to include the mask of Montaque in order to facilitate an operator positioning elements thereby increasing the speed of assembly and decreasing the time required for testing. 

Regarding claims 3 and 15, Okumura in view of Warner in view of Montaque teaches the method of Claim 2 and 14, wherein the marks each having a donut shape (holes, [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/DUSTIN R DICKINSON/               Examiner, Art Unit 2867       

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867